DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Claim Status
Claims 15, 17, 19-22, and 24-27 are pending. 
Claims 1-14 and 16, 18, 23, and 28-34 were previously cancelled.
Claim 15 is currently amended.
Claims 15, 17, 19-22, and 24-27 have been examined.
Claims 15, 17, 19-22, and 24-27 are rejected.
Priority
	Priority to 371 PCT/JP2018/043524 filed on 11/27/2018, which claims priority to Japanese patent application 2017-230554 filed on 11/30/2017 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments 
The rejection of claims 15, 17, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (The Safety and Anti-Tumor Effects of Ozonated Water in Vivo, Published 10/22/2015) in view of Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) as evidenced by Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) is is withdrawn in view of the amendments.
The rejection of claims 19, 20, and 24-27 under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (The Safety and Anti-Tumor Effects of Ozonated Water in Vivo, Published 10/22/2015) in view of Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) as evidenced by Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) as applied to claims 15, 17, 21, and 22 above, and further in view of Boyko et al. (Russian Patent 2398608, Published 09/10/2010) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 15, 17, 19-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljasova et al. (Russian Patent Application Publication 02207862 C2, Published 07/10/2003) in view of Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) as evidenced by Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017).
The claims are directed to a method treating cancer such as breast cancer comprising administering ozone water which comprises nanobubbles with a particle size of less than 1nm, sodium ion, iron ion, a bittern containing water by injection (intravenously/intratumorally). The claims are further directed to a platinum formulation being administered concomitantly or sequentially with the ozone water.
Aljasova et al. teach a method of treating locally advanced breast cancer comprising administering in addition to chemotherapy by intravenous injection a saline solution with an ozone concentration of 200-400 µg/L, two days prior to the start of chemotherapy and 4-7 times during chemotherapy 3-4 hour prior to administration of chemotherapy drugs (page 2, paragraph 5). The course of the chemotherapy lasts for 2 weeks (page 2, paragraph 8). “The use of the proposed methods of treatment made it possible to significantly reduce the toxicity of chemotherapy. Complications such as nausea, vomiting were not registered or were less common. The duration of dyspeptic disorders was shorter. Rarely, cardiac arrhythmias occurred. Improved sleep, less disturbed by anorexia, decreased anxiety of patients” (page 2, paragraph 12). The method showed faster regression of primary tumor, peripheral lymph nodes, and axillary lymph nodes suggesting a potentiating effect of ozone in combination with chemotherapy (page 2, paragraph 13). “Studies (11) found that ozone selectively inhibits the growth of human cancer cells. The biochemical basis of ozone in tumor processes is a
decrease in the content of lactate in tumor cells, which inhibits its growth, since the metabolism of malignant cells is associated with an increase in glycolysis” (page 2, paragraph 7).
Aljasova et al. lacks a teaching wherein the ozone water comprises nanobubbles with a particle size of less than 1nm, sodium ion, iron ion, a bittern containing water.
Chiba et al. teach the ozone water according to the present invention having an ozone concentration of 1.5 mg / L at the time of production was placed in a glass bottle, covered, and stored in a cool and dark place; two months later, the ozone concentration of ozone water was measured by an ultraviolet absorption method and found to be 1.0 mg / L, confirming that it contained a sufficient amount of ozone for sterilization and the like (paragraph 0037). When the ozone nanobubbles existing in the ozone water according to the present invention were measured by a dynamic light scattering photometer one week after the production, the nanobubbles having a central particle size of about 140 nm (standard deviation of about 30 nm) became stable (paragraph 0039). The action of electrolyte ions is important for the stabilization of ozone nanobubbles in the ozone water according to the present invention; when the water quality of ozone water according to the present invention was measured, pH = 8.06, electrical conductivity = 22.3 mS / cm, iron = 0.01 mg / L, potassium = 130 mg / L, sodium = 3700 mg / L, magnesium. = 350 mg / L (paragraph 0040). The Ozone water in which ozone is present in an aqueous solution for a long period of time (paragraph 0005)
Takashi et al. teach " Bittern" is a liquid that remains after precipitating salt from seawater; bittern contains at least one type of ion selected from the group consisting of sodium ions, magnesium ions, potassium ions and calcium ions, and depending on the case, sulfur, boron, lithium, silicon, zinc, iron and strontium ions; consequently, water containing bittern can be preferably used for the inorganic aqueous solution used in the method for manufacturing a microbicide of the present invention (paragraph 0071).
Chiba et al. and Takashi et al. teach the instantly claimed ozone water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use the ozone water of Chiba et al. in the method of Aljasova et al. and have a reasonable expectation of success. One would have been motivated to do so since Chiba et al. teach that the ozone water comprising nanobubbles is improved in its ability to maintain ozone in the water for longer periods of time. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Aljasova et al. does not teach or suggest generating ozonized solution and ozone water comprising ozone nano-bubbles with a particle size of less than 1 µm. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues Chiba et al. and Takahashi et al. do not teach application of ozone nano-bubbles with a particle size of less than 1 µm to cancer. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the method by which Chiba et al. produces the ozone water is distinct from the method used in the instant invention. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method for producing ozone water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that even if the steps where recited the claims are directed to methods of treatment. The method of making the composition used in the treatment method would be a product-by-process limitation. Applicant would need to show that the method steps result in a structurally distinguishable product in comparison to the product of the prior art to be given patentable weight. 
Applicant further argues that there is no motivation to apply the ozone water of Chiba et al. to cancer. Applicant’s argument has been fully considered but found not to be persuasive. Aljasova et al. teach that solutions that comprise ozone improve the efficacy of chemotherapy in breast cancer patients. Chiba et al. teach that ozone water comprising nanobubbles is improved in its ability to maintain ozone in the water for longer periods of time. Therefore, ozone water comprising nanobubbles is superior to a saline solution containing ozone. 
Applicant argues that they have found unexpected results when administering the ozone water comprising nanobubbles. Applicant’s argument has been fully considered but found not to be persuasive. The comparison data in Example 1 of the instant specification is between ozone water comprising nanobubbles and seawater mineral solution. However, the closest prior art teaches a solution comprising ozone water being administered to cancer. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant’s data is not a comparison to the closest prior art. Examples 2 and 3 are data with regard to ozone in combination with an anticancer agent. However, claims 15, 17, 21, 22, 26, and 27 do not require combination with anticancer agent. Therefore, these claims are not commensurate in scope with the data. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). With regard to claims 19, 20, 24, and 25 Aljasova et al. teaches that the combination of an ozone solution and an anticancer agent gives improved efficacy and lower side-effects. The fact that ozone does not have damaging effect on DNA is an inherent property of ozone. 
For the foregoing reasons the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617